DETAILED ACTION
Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8, 12-17, and 19 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-5, 10, 12-17 and 19 of U.S. Patent No. U.S. Patent No. 11,221,854 B2 (from IDS filed on 01/10/2022; hereinafter “reference patent-01”). 

With respect to claims 1-5: Although the claims at issue are not identical, they are not patentably distinct from each other because the method disclosed in claims 1 and 10 of the reference patent-01 anticipates the method disclosed in claim 1, and the method disclosed in claims 2-5 of the reference patent-01 anticipates the method disclosed in claims 2-5, respectively.

With respect to claim 8: Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to realize the limitations recited in claim 8 in view of the limitation “determining, by a monitoring application and using a monitoring interface configured to provide one or more metrics regarding a third API in the dependency map for the first application, that the third API has an unhealthy operating status based on the one or more metrics satisfying one or more unhealthy operating status thresholds” recited in claim 1 of the reference patent-01.

With respect to claims 12-14: Although the claims at issue are not identical, they are not patentably distinct from each other because the method disclosed in claims 12-14 of the reference patent-01 anticipates the method disclosed in claims 12-14, respectively.

With respect to claims 15-17: Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to realize the monitoring device disclosed in claim 15 in view of the monitoring device recited in claim 15 and the method recited in claim 10 of the reference patent-01, and the monitoring device recited in claims 16-17 of the reference patent-01 anticipates the device disclosed in claims 16-17, respectively.

With respect to claim 19: Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to realize the media disclosed in claim 19 in view of the media recited in claim 19 and the method recited in claim 10 of the reference patent-01.

Claim 6, 9-11, 18, and 20 rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 10, 15, and 19 of the reference patent-01 in view of Prasad et al. (US 2016/0359878 A1; hereinafter Prasad). 

With respect to claim 6: Claims 1 and 10 of the reference patent-01 anticipates the method disclosed in claim 1.
The reference patent-01 does not but Prasad teaches: 
collecting, by one or more data collecting agents and based on detecting that the first application has the unhealthy operating status, first system state information corresponding to the first application and one or more of the plurality of dependencies (see e.g. Prasad, paragraph 52: “A pattern can be stored in memory on the system or can be dynamically constructed by analyzing past traffic data. Determining a pattern of step 302 can include a user identifying a network condition such as an attack and the system collecting relevant data surrounding the network condition (e.g., traffic data, packet data, host data, process data, data identifying a user, label, etc.)… This relevant data, in combination with the correlations, dependencies, and other characteristics can be used as a known pattern (e.g., signature or profile) for the network condition (e.g., an attack, a misconfiguration, or a device failure) that can be associated with expected behavior for the network elements affected by the network condition”); 
adding the collected first system state information to the training data set as a first incident record (see e.g. Prasad, paragraph 52: “This received data can be provided to a analytics engine or other machine learning module running on the system”; and paragraph 29); and 
training the machine learning model, based on the training data set, to determine one or more patterns of performance based on the system state information of the plurality of incident records (see e.g. Prasad, paragraph 52: “A pattern can be stored in memory on the system or can be dynamically constructed by analyzing past traffic data… This received data can be provided to a analytics engine or other machine learning module running on the system which can derive correlations, dependencies, and other characteristics of the data corresponding to the network condition”), wherein a first pattern of performance of the one or more patterns of performance indicates a potential correlation between the first application entering an unhealthy status and a first attribute of the system state information corresponding to a first dependency of the plurality of dependencies (see e.g. Prasad, paragraph 52: “Determining a pattern of step 302 can include a user identifying a network condition such as an attack and the system collecting relevant data surrounding the network condition (e.g., traffic data, packet data, host data, process data, data identifying a user, label, etc.)… derive correlations, dependencies, and other characteristics of the data corresponding to the network condition. This relevant data, in combination with the correlations, dependencies, and other characteristics can be used as a known pattern (e.g., signature or profile) for the network condition (e.g., an attack, a misconfiguration, or a device failure) that can be associated with expected behavior for the network elements affected by the network condition”).
	The reference patent-01 and Prasad are analogous art because they are in the same field of endeavor: monitoring application health status in view of application dependencies. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference patent-01 with the teachings of Prasad. The motivation/suggestion would be to utilize pattern recognition techniques as disclosed by Prasad in order to improve health monitoring for the applications.

With respect to claim 9: Claims 1 and 10 of the reference patent-01 anticipates the method disclosed in claim 1.
The reference patent-01 does not but Prasad teaches: 
wherein the pattern of performance is a pattern of failure (see e.g. Prasad, paragraph 52: “a known pattern (e.g., signature or profile) for the network condition… a device failure”) and indicates a potential correlation between a first attribute of the system state information corresponding to the third API and the first application entering the unhealthy operating status (see e.g. paragraph 52: “collecting relevant data surrounding the network condition (e.g., traffic data, packet data, host data, process data, data identifying a user, label, etc.). This received data can be provided to a analytics engine or other machine learning module running on the system which can derive correlations, dependencies, and other characteristics of the data corresponding to the network condition. This relevant data, in combination with the correlations, dependencies, and other characteristics can be used as a known pattern (e.g., signature or profile) for the network condition (e.g., an attack, a misconfiguration, or a device failure) that can be associated with expected behavior for the network elements affected by the network condition”).
	The reference patent-01 and Prasad are analogous art because they are in the same field of endeavor: monitoring application health status in view of application dependencies. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference patent-01 with the teachings of Prasad. The motivation/suggestion would be to improve the machine learning model to handle device failures as disclosed by Prasad in order to improve health monitoring for the applications.

With respect to claim 10: Claims 1 and 10 of the reference patent-01 anticipates the method disclosed in claim 1.
The reference patent-01 does not but Prasad teaches: 
wherein the pattern of performance is a pattern of risk (see e.g. Prasad, paragraph 53: “utilize an application dependency map to identify critical nodes in the network to apply a pattern. For example, if an application dependency map shows that a variety of applications depend on one root node (either directly or via an intermediary dependency), the system can select at least the root node”) and indicates a potential correlation between a first attribute of the system state information corresponding to the third dependency and a level of security risk to the first application (see e.g. Prasad, paragraph 52: “collecting relevant data surrounding the network condition (e.g., traffic data, packet data, host data, process data, data identifying a user, label, etc.). This received data can be provided to a analytics engine or other machine learning module running on the system which can derive correlations, dependencies, and other characteristics of the data corresponding to the network condition. This relevant data, in combination with the correlations, dependencies, and other characteristics can be used as a known pattern (e.g., signature or profile) for the network condition (e.g., an attack, a misconfiguration, or a device failure) that can be associated with expected behavior for the network elements affected by the network condition”; and paragraph 53).
	The reference patent-01 and Prasad are analogous art because they are in the same field of endeavor: monitoring application health status in view of application dependencies. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference patent-01 with the teachings of Prasad. The motivation/suggestion would be to identify critical nodes within a network that present higher security risks as disclosed by Prasad in order to improve health monitoring for the applications.

With respect to claim 11: Claims 1 and 10 of the reference patent-01 anticipates the method disclosed in claim 1.
The reference patent-01 does not but Prasad teaches: 
wherein the pattern of performance is a pattern of latency (see e.g. Prasad, paragraph 28: “Analytics module 110 can establish patterns and norms for component behavior… For example, it can determine the expected latency between two components, the expected throughput of a component, response times of a component, typical packet sizes, traffic flow signatures, etc.”) and indicates a potential correlation between a first attribute of the system state information corresponding to the third dependency and a latency associated with requests to the first application (see e.g. Prasad, paragraph 52: “collecting relevant data surrounding the network condition (e.g., traffic data, packet data, host data, process data, data identifying a user, label, etc.). This received data can be provided to a analytics engine or other machine learning module running on the system which can derive correlations, dependencies, and other characteristics of the data corresponding to the network condition. This relevant data, in combination with the correlations, dependencies, and other characteristics can be used as a known pattern (e.g., signature or profile) for the network condition (e.g., an attack, a misconfiguration, or a device failure) that can be associated with expected behavior for the network elements affected by the network condition”; and paragraph 28).
The reference patent-01 and Prasad are analogous art because they are in the same field of endeavor: monitoring application health status in view of application dependencies. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference patent-01 with the teachings of Prasad. The motivation/suggestion would be to determine expected communication behaviors, such as latencies, throughput, response times, etc., as disclosed by Prasad in order to improve health monitoring for the applications.

With respect to claim 18: Claim 18 is directed to a monitoring device implementing active functions corresponding to the method disclosed in claim 6; please see the rejection directed to claim 6 above which also covers the limitations recited in claim 18.

With respect to claim 20: Claim 20 is directed to one or more non-transitory computer readable media storing instructions that, when executed by one or more processors, cause a monitoring device to perform steps corresponding to the method disclosed in claim 6; please see the rejection directed to claim 6 above which also covers the limitations recited in claim 20.

Claims 1-5, 8, 12-17, and 19 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-4, 9, 11-16, and 18 of U.S. Patent No. U.S. Patent No. 10,747,544 B1 (from IDS filed on 01/10/2022; hereinafter “reference patent-02”). 

With respect to claims 1-5: Although the claims at issue are not identical, they are not patentably distinct from each other because the method disclosed in claims 1 and 9 of the reference patent-02 anticipates the method disclosed in claim 1, and the method disclosed in claims 1-4 of the reference patent-02 anticipates the method disclosed in claims 2-5, respectively.

With respect to claim 8: Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to realize the limitations recited in claim 8 in view of the limitation “determine, by a monitoring application and using a monitoring interface configured to provide one or more metrics regarding a third API included in the dependency map, that the third API has an unhealthy operating status based on the one or more metrics satisfying one or more unhealthy operating status thresholds” recited in claim 1 of the reference patent-02.

With respect to claims 12-14: Although the claims at issue are not identical, they are not patentably distinct from each other because the method disclosed in claims 11-13 of the reference patent-02 anticipates the method disclosed in claims 12-14, respectively.

With respect to claims 15-17: Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to realize the monitoring device disclosed in claim 15 in view of the monitoring device recited in claim 14 and the method recited in claim 9 of the reference patent-02, and the monitoring device recited in claims 15-16 of the reference patent-02 anticipates the device disclosed in claims 16-17, respectively.

With respect to claim 19: Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to realize the media disclosed in claim 19 in view of the media recited in claim 18 and the method recited in claim 9 of the reference patent-02.

Claim 6, 9-11, 18, and 20 rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 9, 14, and 18 of the reference patent-02 in view of Prasad. 

With respect to claim 6: Claims 1 and 9 of the reference patent-02 anticipates the method disclosed in claim 1.
The reference patent-02 does not but Prasad teaches: 
collecting, by one or more data collecting agents and based on detecting that the first application has the unhealthy operating status, first system state information corresponding to the first application and one or more of the plurality of dependencies (see e.g. Prasad, paragraph 52: “A pattern can be stored in memory on the system or can be dynamically constructed by analyzing past traffic data. Determining a pattern of step 302 can include a user identifying a network condition such as an attack and the system collecting relevant data surrounding the network condition (e.g., traffic data, packet data, host data, process data, data identifying a user, label, etc.)… This relevant data, in combination with the correlations, dependencies, and other characteristics can be used as a known pattern (e.g., signature or profile) for the network condition (e.g., an attack, a misconfiguration, or a device failure) that can be associated with expected behavior for the network elements affected by the network condition”); 
adding the collected first system state information to the training data set as a first incident record (see e.g. Prasad, paragraph 52: “This received data can be provided to a analytics engine or other machine learning module running on the system”; and paragraph 29); and 
training the machine learning model, based on the training data set, to determine one or more patterns of performance based on the system state information of the plurality of incident records (see e.g. Prasad, paragraph 52: “A pattern can be stored in memory on the system or can be dynamically constructed by analyzing past traffic data… This received data can be provided to a analytics engine or other machine learning module running on the system which can derive correlations, dependencies, and other characteristics of the data corresponding to the network condition”), wherein a first pattern of performance of the one or more patterns of performance indicates a potential correlation between the first application entering an unhealthy status and a first attribute of the system state information corresponding to a first dependency of the plurality of dependencies (see e.g. Prasad, paragraph 52: “Determining a pattern of step 302 can include a user identifying a network condition such as an attack and the system collecting relevant data surrounding the network condition (e.g., traffic data, packet data, host data, process data, data identifying a user, label, etc.)… derive correlations, dependencies, and other characteristics of the data corresponding to the network condition. This relevant data, in combination with the correlations, dependencies, and other characteristics can be used as a known pattern (e.g., signature or profile) for the network condition (e.g., an attack, a misconfiguration, or a device failure) that can be associated with expected behavior for the network elements affected by the network condition”).
	The reference patent-02 and Prasad are analogous art because they are in the same field of endeavor: monitoring application health status in view of application dependencies. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference patent-02 with the teachings of Prasad. The motivation/suggestion would be to utilize pattern recognition techniques as disclosed by Prasad in order to improve health monitoring for the applications.

With respect to claim 9: Claims 1 and 9 of the reference patent-02 anticipates the method disclosed in claim 1.
The reference patent-02 does not but Prasad teaches: 
wherein the pattern of performance is a pattern of failure (see e.g. Prasad, paragraph 52: “a known pattern (e.g., signature or profile) for the network condition… a device failure”) and indicates a potential correlation between a first attribute of the system state information corresponding to the third API and the first application entering the unhealthy operating status (see e.g. paragraph 52: “collecting relevant data surrounding the network condition (e.g., traffic data, packet data, host data, process data, data identifying a user, label, etc.). This received data can be provided to a analytics engine or other machine learning module running on the system which can derive correlations, dependencies, and other characteristics of the data corresponding to the network condition. This relevant data, in combination with the correlations, dependencies, and other characteristics can be used as a known pattern (e.g., signature or profile) for the network condition (e.g., an attack, a misconfiguration, or a device failure) that can be associated with expected behavior for the network elements affected by the network condition”).
	The reference patent-02 and Prasad are analogous art because they are in the same field of endeavor: monitoring application health status in view of application dependencies. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference patent-02 with the teachings of Prasad. The motivation/suggestion would be to improve the machine learning model to handle device failures as disclosed by Prasad in order to improve health monitoring for the applications.

With respect to claim 10: Claims 1 and 9 of the reference patent-02 anticipates the method disclosed in claim 1.
The reference patent-02 does not but Prasad teaches: 
wherein the pattern of performance is a pattern of risk (see e.g. Prasad, paragraph 53: “utilize an application dependency map to identify critical nodes in the network to apply a pattern. For example, if an application dependency map shows that a variety of applications depend on one root node (either directly or via an intermediary dependency), the system can select at least the root node”) and indicates a potential correlation between a first attribute of the system state information corresponding to the third dependency and a level of security risk to the first application (see e.g. Prasad, paragraph 52: “collecting relevant data surrounding the network condition (e.g., traffic data, packet data, host data, process data, data identifying a user, label, etc.). This received data can be provided to a analytics engine or other machine learning module running on the system which can derive correlations, dependencies, and other characteristics of the data corresponding to the network condition. This relevant data, in combination with the correlations, dependencies, and other characteristics can be used as a known pattern (e.g., signature or profile) for the network condition (e.g., an attack, a misconfiguration, or a device failure) that can be associated with expected behavior for the network elements affected by the network condition”; and paragraph 53).
	The reference patent-02 and Prasad are analogous art because they are in the same field of endeavor: monitoring application health status in view of application dependencies. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference patent-02 with the teachings of Prasad. The motivation/suggestion would be to identify critical nodes within a network that present higher security risks as disclosed by Prasad in order to improve health monitoring for the applications.

With respect to claim 11: Claims 1 and 9 of the reference patent-02 anticipates the method disclosed in claim 1.
The reference patent-02 does not but Prasad teaches: 
wherein the pattern of performance is a pattern of latency (see e.g. Prasad, paragraph 28: “Analytics module 110 can establish patterns and norms for component behavior… For example, it can determine the expected latency between two components, the expected throughput of a component, response times of a component, typical packet sizes, traffic flow signatures, etc.”) and indicates a potential correlation between a first attribute of the system state information corresponding to the third dependency and a latency associated with requests to the first application (see e.g. Prasad, paragraph 52: “collecting relevant data surrounding the network condition (e.g., traffic data, packet data, host data, process data, data identifying a user, label, etc.). This received data can be provided to a analytics engine or other machine learning module running on the system which can derive correlations, dependencies, and other characteristics of the data corresponding to the network condition. This relevant data, in combination with the correlations, dependencies, and other characteristics can be used as a known pattern (e.g., signature or profile) for the network condition (e.g., an attack, a misconfiguration, or a device failure) that can be associated with expected behavior for the network elements affected by the network condition”; and paragraph 28).
The reference patent-02 and Prasad are analogous art because they are in the same field of endeavor: monitoring application health status in view of application dependencies. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference patent-02 with the teachings of Prasad. The motivation/suggestion would be to determine expected communication behaviors, such as latencies, throughput, response times, etc., as disclosed by Prasad in order to improve health monitoring for the applications.

With respect to claim 18: Claim 18 is directed to a monitoring device implementing active functions corresponding to the method disclosed in claim 6; please see the rejection directed to claim 6 above which also covers the limitations recited in claim 18.

With respect to claim 20: Claim 20 is directed to one or more non-transitory computer readable media storing instructions that, when executed by one or more processors, cause a monitoring device to perform steps corresponding to the method disclosed in claim 6; please see the rejection directed to claim 6 above which also covers the limitations recited in claim 20.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194